MANDATE

THE STATE OF TEXAS

TO THE 438TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 29, 2015, the cause upon appeal to revise
or reverse your judgment between

In the Matter of the Marriage of A.L.F.L. and K.L.L., and In the Interest of K.A.F.L., A Child, Appellant

V.



No. 04-14-00364-CV and Tr. Ct. No. 2014-CI-02421

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
DISMISSED AS MOOT. Appellant’s motion to dismiss is moot, as is the
motion to dismiss for want of jurisdiction filed by appellees on June 13, 2014,
which was ordered carried with the case.

     We order that appellant, The State of Texas, pay all costs, if any,
incurred as a result of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 5, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00364-CV

   In the Matter of the Marriage of A.L.F.L. and K.L.L., and In the Interest of K.A.F.L., A Child

                                                   v.



        (NO. 2014-CI-02421 IN 438TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        MICHAEL MURPHY
MOTION FEE                         $10.00   E-PAID        DEANNA WHITLEY
COPIES                            $167.00   PAID          WHITLEY LAW FIRM
MOTION FEE                         $10.00   E-PAID        DEANNE WHITLEY
REPORTER'S RECORD                 $138.00   PAID          STATE OF TEXAS
MOTION FEE                         $15.00   E-PAID        DEANNE WHITLEY
MOTION FEE                         $10.00   E-PAID        MICHAEL MURPHY
MOTION FEE                         $10.00   E-PAID        MICHALE MURPHY
MOTION FEE                         $10.00   E-PAID        MICHAEL MURPHY
REPORTER'S RECORD                 $175.00   PAID          PETITIONER
MOTION FEE                         $10.00   E-PAID        DEANNA WHITLEY
CLERK'S RECORD                    $766.00   PAID
MOTION FEE                         $10.00   E-PAID        TAMMY CARTER
REPORTER'S RECORD                 $128.00   INDIGENT      INTERVENOR


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 5, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853